                                                                      Case 2:16-cv-01904-GMN-CWH Document 86 Filed 10/31/18 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   THERA A. COOPER, ESQ.
                                                                 Nevada Bar No. 13468
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: thera.cooper@akerman.com
                                                             7   Attorneys for The Bank of New York Mellon f/k/a
                                                                 The Bank of New York, as Successor in Interest to
                                                             8   JPMorgan Chase Bank, N.A., as Trustee for the
                                                                 Structured Asset Mortgage Investments II Trust
                                                             9   2006-AR6, Mortgage Pass-Through Certificates,
                                                                 Series 2006-AR6, Nationstar Mortgage LLC and
                                                            10   Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                 UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                      DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   BANK OF NEW YORK MELLON, FKA THE                    Case No.: 2:16-cv-01904-GMN-CWH
                                                                 BANK OF NEW YORK, AS SUCCESSOR IN
                                                            14   INTEREST TO JPMORGAN CHASE BANK,
                                                                 N.A., AS TRUSTEE FOR STRUCTURED                     STIPULATION OF DISMISSAL OF
                                                            15   ASSET MORTGAGE INVESTMENTS II                       BANK OF NEW YORK MELLON, FKA
                                                                 TRUST      2006-AR6,   MORTGAGE                     THE BANK OF NEW YORK, AS
                                                            16   PASSTHROUGH CERTIFICATES SERIES                     SUCCESSOR     IN  INTEREST  TO
                                                                 2006-AR6,                                           JPMORGAN CHASE BANK, N.A., AS
                                                            17                                                       TRUSTEE FOR STRUCTURED ASSET
                                                                                  Plaintiff,                         MORTGAGE INVESTMENTS II TRUST
                                                            18   v.                                                  2006-AR6, MORTGAGE PASSTHROUGH
                                                                                                                     CERTIFICATES SERIES 2006-AR6'S
                                                            19   STONE CANYON WEST HOMEOWNERS                        CLAIMS AGAINST STONE CANYON
                                                                 ASSOCIATION; and SFR INVESTMENTS                    WEST HOMEOWNERS ASSOCIATION
                                                            20   POOL 1, LLC,                                        WITHOUT PREJUDICE
                                                            21                    Defendants.
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                               1
                                                                 46748178;1
                                                                      Case 2:16-cv-01904-GMN-CWH Document 86 Filed 10/31/18 Page 2 of 3




                                                             1   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                             2
                                                                                       Counter/Cross Claimant,
                                                             3   v.
                                                             4   BANK OF NEW YORK MELLON FKA BANK
                                                                 OF NEW YORK, AS SUCCESSOR IN
                                                             5   INTEREST TO JPMORGAN CHASE BANK,
                                                                 N.A., AS TRUSTEE FOR STRUCTURED
                                                             6   ASSET MORTGAGE INVESTMENTS II
                                                                 TRUST          2006-AR6,  MORTGAGE
                                                             7   PASSTHROUGH CERTIFICATES SERIES
                                                                 2006-AR6; NATIONSTAR MORTGAGE LLC;
                                                             8   BANK OF AMERICA, N.A., a national
                                                                 association; and JUAN A. CHACON, an
                                                             9   individual,
                                                            10                        Counter/Cross Defendants.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), The Bank of New York Mellon f/k/a The Bank of
AKERMAN LLP




                                                            13   New York, as Successor in Interest to JPMorgan Chase Bank, N.A., as Trustee for the Structured
                                                            14   Asset Mortgage Investments II Trust 2006-AR6, Mortgage Pass-Through Certificates, Series 2006-
                                                            15   AR6 (BoNYM) and Stone Canyon West Homeowners Association (HOA), by and through their
                                                            16   respective counsel fo record, hereby stipulate as follows:
                                                            17   …
                                                            18   …
                                                            19   …
                                                            20   …
                                                            21   …
                                                            22   …
                                                            23   …
                                                            24   …
                                                            25   …
                                                            26   …
                                                            27   …
                                                            28   …
                                                                                                                   2
                                                                 46748178;1
                                                                    Case 2:16-cv-01904-GMN-CWH Document 86 Filed 10/31/18 Page 3 of 3




                                                             1                BoNYM's claims against HOA are hereby voluntarily dismissed without prejudice, with each

                                                             2   party to bear its own attorneys' fees and costs.

                                                             3   DATED October 31, 2018.                                 DATED October 31, 2018.
                                                             4   AKERMAN LLP                                             MCCORMICK, BARSTOW, SHEPPARD, WAYTE
                                                                                                                         & CARRUTH LLP
                                                             5
                                                                 /s/ Thera A. Cooper                                     /s/ Dylan P. Todd
                                                             6   MELANIE D. MORGAN, ESQ.                                 DYLAN P. TODD, ESQ.
                                                                 Nevada Bar No. 8215                                     Nevada Bar No. 10456
                                                             7   THERA A. COOPER, ESQ.                                   8337 West Sunset Road, Suite 350
                                                                 Nevada Bar No. 13468                                    Las Vegas, Nevada 89113
                                                             8   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134                                 Attorney for Stone Canyon West Homeowners
                                                             9                                                           Association
                                                                 Attorneys for The Bank of New York Mellon f/k/a
                                                            10   The Bank of New York, as Successor in Interest
                                                                 to JPMorgan Chase Bank, N.A., as Trustee for
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   the Structured Asset Mortgage Investments II
                                                                 Trust 2006-AR6, Mortgage Pass-Through
                      LAS VEGAS, NEVADA 89134




                                                            12   Certificates, Series 2006-AR6, Nationstar
AKERMAN LLP




                                                                 Mortgage LLC and Bank of America, N.A.
                                                            13

                                                            14
                                                                                                                    ORDER
                                                            15
                                                                     IT IS SO ORDERED:
                                                            16
                                                                                      November
                                                            17   DATED this______day
                                                                             2       of October, 2018.
                                                            18                                                            Gloria M. Navarro, Chief Judge
                                                                                                                          UNITED STATES DISTRICT COURT
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 46748178;1
